141 F.3d 1173
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.A.K.A. LOS ANGELES, INC., a California corporation, Plaintiff-Appellee,v.EDDIE BAUER INC., 1 subsidiary of Spiegel Inc., a Delawarecorporation, Defendant-Appellant.
No. 96-56810.D.C. No. CV-94-08457-DT-MCx.
United States Court of Appeals,Ninth Circuit.
.Argued and submitted March 4, 1998.Decided March 17, 1998.

Appeal from the United States District Court for the Central District of California Dickran M. Tevrizian, District Judge, Presiding.
Before BRUNETTI, THOMPSON, and T.G. NELSON, Circuit Judges.


1
MEMORANDUM*


2
We affirm the district court's voluntary dismissal without prejudice of A.K.A. los angeles, Inc.'s action.  Federal Rule of Civil Procedure 41(a)(2) and the record indicate that the district court did not abuse its discretion.


3
AFFIRMED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3